DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 04/19/2021.
Claims 10, 12, 13 and 15-18 have been amended, and no claim has been cancelled or added.  Currently, claims 1-20 are pending.

Remarks

Independent claims 10 and 18 incorporating the allowable subject matter of original claim 15 are effective to overcome the currently prior art rejection.  In addition, in view of further search and consideration, the prior art rejection of claims 10-14 and 18-20 has been withdrawn.

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 


 
The closest prior art of record, Menguy et al. (U.S. Publication No. 2020/0065425) teaches a method/system for selecting/recommending digital content provided to a user of the client device based on user profile including user interest/sentiment scores for various topics/entities calculated and assigned to the user based on user interaction data with respect to 

Another close prior art of record, Blair-Goldensohn et al. (U.S. Publication No. 2009/0193011) teaches a method/system for generating a snippet for an entity, which comprises identifying textual reviews (i.e. article) associated with a reviewable entity, analyzing each textual review to identify sentiment phrases, wherein each sentiment phrase comprises a sentiment about the entity and each sentiment phrase is associated with a sentiment score (see Abstract, [0030], [0039] and [0050]).
 
However, Menguy et al. and/or Blair-Goldensohn et al. fails to anticipate or render obvious the recited feature(s) of identifying one or more sentiment tags associated with the one or more first content items, AND generating a user sentiment score associated with the first entity based upon the one or more sentiment tags, WHEREIN one or more sentiment tags associated with one or more first content items is based on: (i) analyzing the first informational article [associated with the first entity] to identify one or more first/second references associated with a first/second sentiment category, and (ii) assigning one or more first/second sentiment tags indicative the first/second sentiment category to one or more first/second reference content items associated with the one or more references, as similarly presented in independent claim 1.

In addition, Menguy et al. and/or Blair-Goldensohn et al. fails to anticipate or render obvious the recited feature(s) of analyzing the first informational article to identify: one or more first references determined to be associated with a first sentiment category based upon one or more indications of the one or more first references being within a section, of the first informational article, associated with the first sentiment; AND assigning one or more first sentiment tags, indicative of the first sentiment category, to one or more first reference content items associated with the one or more first references, as similarly presented in independent claim 10.
 
Also, Menguy et al. and/or Blair-Goldensohn et al. fails to anticipate or render obvious the recited feature(s) of determining a first sentiment tag, indicative a first sentiment category, for a first content item of the one or more first content items, wherein the first sentiment tag is determined for the first content item based upon an indication of a first reference associated with the first content item being within a section, of an article associated with the first entity, associated with the first sentiment category, AND generating, based upon the one or more sentiment tags [comprising the first sentiment tag], a user sentiment score associated with the first entity, as similarly presented in independent claim 18.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-9, 11-17 and 19-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164